               UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
In the Matter of:                        In Bankruptcy:

MATTHEW STANDISH                                      Case No. 18-45101-tjt
                                                      Chapter 7
      Debtor                                          Hon. Thomas J. Tucker

            STIPULATED ORDER AUTHORIZING
    ISSUANCE OF SUBPOENA UNDER FED. R. BANKR. P. 2004

      By stipulation between Trustee K. Jin Lim and Debtor Matthew

Standish,

      IT IS HEREBY ORDERED that the Trustee is authorized to issue a

subpoena to Teradata Corporation to obtain information within the scope of

Fed. R. Bankr. P. 2004 and concerning the Debtor’s income, including but

not limited to, pay advices, W-2’s, 1099’s, and direct deposit instructions.


Signed on November 28,
2018




18-45101-tjt   Doc 77    Filed 11/28/18   Entered 11/28/18 16:00:30   Page 1 of 1
